Title: To Thomas Jefferson from Joseph Anderson, 25 March 1805
From: Anderson, Joseph
To: Jefferson, Thomas


                  
                     
                        Dear Sir —
                     
                     25th March 1805
                  
                  
                     On the 
                     Morning 
                     I left George Town—I adress’d you a note—relative to George Duffield Esquire, in Which I informd you, I woud write you again on the Subject, after my arrival in Tennessee—On my way home I Stop’d at Greenville—where Mr Duffield lives—for the purpose of Seeing and converseing with him—and thereby learning more Certainly his knowledge of the french Language—But on Seeing him—painful to relate—I found him much affected by intemperate drinking—Therefore in a few Minutes, left him as I found him—and upon making inquiry from Several Gentlemen upon whom I cou’d depend—I was informd he had lately become a good deal adicted to intoxication—A thing extremly mortifying—to his friends as you may Suppose and Ruinous to his future agrandizement—he was an ornament to Society—and universally esteemd—his Education has been of the first kind, this Country cou’d afford—he was not only a Correct Classic Scholar—but was well virs’t in the Sciences and polite literature—he was a well informd historian—and possessed extensive information upon—great National and political Subjects—he also Speaks the french Language—in the Study and reading of which I am told he takes— (even now) much delight—but I fear he is lost to himself and to Society—tis greatly to be lamented, and nothing but the Obligations—which I feel I owe to you—cou’d induce me—to Make this communication—but the recommendation, which I gave him, in my note to you—without knowing of the unfortunate circumstance—I have mention’d—now impales me—to give you this further information—As I ever have and always shall hold myself responsible for the Conduct of every gentleman—I may take leave to Offer to your patronage—This letter is written in haste—and I have not leisure to Correct or Copy it—I must therefore rely on your goodness, to pardon its defects—
                  accept assurances of my Most Sincere Respect and Esteem
                  
                     Jos: Anderson 
                     
                  
               